Citation Nr: 1140419	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1977 and had subsequent reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.


FINDINGS OF FACT

1.  A heart disability was not manifested during a period of active duty for training, nor is any current heart disability otherwise related to active service.

2.  Hypertension was not manifested during a period of active duty for training, nor is any current hypertension otherwise related to active service, nor did it manifest to a compensable degree within one year of discharge from active service.

3.  A left knee disability was noted at the time of the Veteran's entry into service and there was no increase in the severity of this disability during active service.




CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to be related to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  A left knee disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2005.  

Additionally, in October 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to service connection for a heart disability, hypertension, and a left knee disability, any questions as to the appropriate disability ratings and effective dates to be assigned are rendered moot.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  The Board notes that the Veteran's private treatment records from Dr. Guttas were requested in May 2006 and June 2006.  Given the unsuccessful attempts, evident from the record, by VA to obtain these records, the Board finds that additional attempts to obtain these records would be futile.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran has not been afforded a VA examination in conjunction with his heart, hypertension, and left knee claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.
With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a VA examination is not warranted because the evidence of record demonstrates no heart disability or hypertension in active service, no aggravation of a left knee disability in active service, and no indication that the claimed disabilities are related to active service.  As indicated below, the Veteran claims, and Dr. Guttas opines, that a heart disability and hypertension began while the Veteran was on inactive duty for training (INACDUTRA).  However, as will be discussed below, service connection for a person on INACDUTRA is not permitted for diseases but rather only for injuries incurred.  With regard to the left knee disability, Dr. Dearborn has provided an opinion that the Veteran's left knee disability was aggravated during service.  However, as will be discussed below, this opinion was based on an inaccurate factual premise.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, the Veteran has submitted his own conclusory generalized lay statements suggesting a nexus between a heart disability, hypertension, and a left knee disability and service, and this is insufficient by itself to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Veteran has not made the RO or the Board aware of any additional evidence, aside from the records from Dr. Guttas, that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, cardiovascular-renal disease, and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

The Board recognizes that the veteran had Air Force service.  However, for background information purposes it is noted that "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R.  § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  The Court of Appeals for the Federal Circuit upheld VA's interpretation that the regulation requires actual visitation on land to the Republic of Vietnam in order for the Veteran to be presumed to have been exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Therefore, the Board declines to view flights over Vietnam as service in Vietnam for purposes of the presumption.  Rather, VA regulations require that actual duty or visitation in Vietnam is necessary.

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by active duty training (ACDUTRA) or for disability resulting from injury - but not disease - incurred or aggravated during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477.  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which a veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's Office of General Counsel (OGC) determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow OGC's precedent opinions.  38 U.S.C.A. § 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims (Court) has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Factual Background & Analysis

Presumption of Herbicide Exposure

The Veteran's service records do not show that the Veteran was ever physically present in the Republic of Vietnam for active duty service.  Moreover, the Veteran denied exposure to Agent Orange in September 2002.  Therefore, the provisions of 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) are not for application, nor has actual herbicide exposure been established.  With no exposure to herbicides presumed or established by the evidence, there is no need to address whether the Veteran's hypertension or heart disease are due to herbicide exposure.

Heart

The Veteran asserted that a heart disability was caused by being overworked during reserve service in 1998.  

Service Reports of Medical Examinations dated in September 1971, April 1973, June 1974, April 1975, March 1976, and April 1977 reflect that the Veteran's heart was clinically evaluated as normal.  A Report of Medical History dated in September 1971 reflects that the Veteran checked the 'no' box for palpitation or pounding heart.  There are no other active duty service treatment records related to a heart disability.  

A Report of Medical History dated in October 1977 reflects that the Veteran checked the "no" box for heart trouble.  A Report of Medical Examination dated in October 1979 reflects that no heart disability was noted.  


Private treatment records from Isabella Cowan, MS, and Dr. Thomas A. Watters dated in August 2004 reflect that there was no evidence of exercise-induced reversible ischemia or prior myocardial infarction.  

Private treatment records from Dr. Samuel Chan and Dr. Maleah Grover-McKay dated in April 2006 reflect that the Veteran was assessed with moderate degree of reversible ischemia in the distal anterior, anteroseptal and inferior segments extending to the apex, affecting a medium amount (18 percent to 20 percent) of myocardium in the left anterior descending coronary territory.  

Private treatment records from Dr. Robert Zipkin dated in April 2006 reflect that the Veteran was assessed with late, severe, moderately diffuse, instent restenosis proximal portion of previously placed Cypher stent, proximal left anterior descending; cutting balloon atherectomy followed by "stent sandwich" of new Cypher within old stent post-dilated with oversized balloon and excellent result; mild "plaque shift" causing minor obstructive narrowing at the ostiu ramus intermedius branch; and right femoral artery closed with Angio-Seal hemostatic plug device.  

A letter from Dr. Jeffrey J. Guttas dated in April 2007 reflects that Dr. Guttas began treating the Veteran for severe coronary disease and was status post two stent deployments to left anterior descending coronary artery disease on July 27, 1998.  

A letter from Dr. Guttas dated on June 17, 2011 reflects that the Veteran had a stent to his left anterior descending coronary artery disease and diffuse vascular disease.  Dr. Guttas stated that the Veteran's symptoms began in 1998 when the Veteran was under a lot of work stress.  Dr. Guttas opined that the Veteran's progressive vascular disease was related to his work stress as the Veteran is very detail oriented and a perfectionist.  

A letter from Dr. Guttas dated on June 30, 2011 reflects that the Veteran had a stent placed into his left anterior descending coronary artery and suffered from diffuse vascular disease.  Dr. Guttas stated that the Veteran's symptoms began in 1998 and opined that the Veteran's heart condition began during a particularly rigorous stretch of time during reserve service.  Dr. Guttas opined that the Veteran's heart disability is directly associated with service.  

The record reflects that the Veteran served on paid inactive duty from July 27, 1998 to July 30, 1998.  The Veteran had his annual tour from July 31, 1998 to August 14, 1998.  Prior to July 27, 1998, the Veteran's most recent service was for four days on ACDUTRA from May 26, 1998 to May 29, 1998.  Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current heart disability and any period of ACDUTRA.  As noted above, Dr. Guttas stated that he began treating the Veteran on July 27, 1998, and the record reflects that the Veteran was on inactive duty at that time.  Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a service member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  Although Dr. Guttas opined that the Veteran's heart disability began during a period of INACDUTRA, this opinion is not probative because service connection is not permitted for diseases incurred during INACDUTRA.  Because the Veteran does not allege, nor does the record reflect, any injury or disease during ACDUTRA or injury during a period of INACDUTRA, service connection is not warranted.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Additionally, there is no persuasive evidence to support a finding that his heart disability is etiologically related to active duty service or any incident therein.  The Veteran's heart was clinically evaluated as normal multiple times in service, including in April 1977.  The clinically normal findings are significant in that it demonstrates that trained military medical personnel were of the opinion that no heart disability was present at that time.  The Board views the examination reports as competent evidence that there was no heart disability at that time.  As such, the Board finds that a heart disability did not begin in active service.  38 C.F.R. § 3.303.

The post-service medical evidence does not reflect complaints or treatment related to the heart for many years following active service.  Moreover, a Report of Medical History dated in October 1977 reflects that the Veteran checked the "no" box for heart trouble, a Report of Medical Examination dated in October 1979 reflects that no heart disability was noted, and private treatment records from Isabella Cowan, MS, and Dr. Thomas A. Watters dated in August 2004 reflect that there was no evidence of exercise-induced reversible ischemia or prior myocardial infarction.  The Board emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms related to a heart disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses; however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his heart disability is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current heart disability is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The weight of the evidence is consequently against the Veteran's claim.  38 C.F.R. § 3.102.  Accordingly, service connection must be denied.

Hypertension

The Veteran alleges that hypertension was caused by being overworked during reserve service in 1998.  

A service Report of Medical Examination dated in September 1971 reflects that the Veteran's blood pressure reading was 126/70.  A Report of Medical Examination dated in April 1973 reflects that the Veteran's blood pressure reading was 134/78.  A Report of Medical Examination dated in June 1974 reflects that the Veteran's blood pressure reading was 116/78.  A Report of Medical Examination dated in April 1975 reflects that the Veteran's blood pressure reading was 124/78.  A Report of Medical Examination dated in March 1976 reflects that the Veteran's blood pressure reading was 120/84.  A Report of Medical Examination dated in April 1977 reflects that the Veteran's blood pressure reading was 114/76.  A Report of Medical History dated in September 1971 reflects that the Veteran checked the 'no' box for high or low blood pressure.  There are no other active duty service treatment records related to hypertension.

A Report of Medical History dated in October 1977 reflects that the Veteran checked the "no" box for high or low blood pressure.  A Report of Medical Examination dated in October 1979 reflects that the Veteran's blood pressure reading was 120/80.  

A letter from Dr. Guttas dated in April 2007 reflects that Dr. Guttas treated the Veteran for hypertension since July 27, 1998.  

A letter from Dr. Guttas dated on June 30, 2011 reflects that the Veteran's hypertension began in 1998 during a particularly rigorous stretch of time during reserve service.  Dr. Guttas opined that the Veteran's hypertension is directly associated with service.  

The record reflects that the Veteran served on paid inactive duty from July 27, 1998 to July 30, 1998.  The Veteran had his annual tour from July 31, 1998 to August 14, 1998.  Prior to July 27, 1998, the Veteran's most recent service was for four days on ACDUTRA from May 26, 1998 to May 29, 1998.  Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current heart disability and any period of ACDUTRA or INACDUTRA.  As noted above, Dr. Guttas stated that he began treating the Veteran on July 27, 1998, and the record reflects that the Veteran was on inactive duty at that time.  Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks, 5 Vet. App. at 485.  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a service member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  Although Dr. Guttas opined that the Veteran's hypertension began during a period of INACDUTRA, this opinion is not probative because service connection is not permitted for diseases incurred during INACDUTRA.  Because the Veteran does not allege, nor does the record reflect, any injury or disease during ACDUTRA or injury during a period of INACDUTRA, service connection is not warranted.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Additionally, there is no persuasive evidence to support a finding that the Veteran's hypertension is etiologically related to active duty service or any incident therein.  The Veteran's blood pressure reading was 126/70 in September 1971, 134/78 in April 1973, 116/78 in June 1974, 124/78 in April 1975, 120/84 in March 1976, and 114/76 in April 1977.  These blood pressure readings are significant in that it demonstrates that trained military medical personnel were of the opinion that no hypertension was present at those times.  The Board views the examination reports as competent evidence that there was no hypertension at those times.  As such, the Board is not persuaded that hypertension began in active service.  38 C.F.R. § 3.303.

The post-service medical evidence does not reflect complaints or treatment related to hypertension for many years following active service.  Moreover, a Report of Medical History dated in October 1977 reflects that the Veteran checked the "no" box for high or low blood pressure, and a Report of Medical Examination dated in October 1979 reflects that the Veteran's blood pressure reading was 120/80.  The Board emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms related to hypertension.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).
The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses; however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his hypertension is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current hypertension is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

There is also no evidence that the Veteran's hypertension manifested to a compensable degree within one year of separation from active duty.  Therefore, presumptive service connection for hypertension is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011).

The weight of the evidence is consequently against the Veteran's claim.  38 C.F.R. § 3.102.  Accordingly, service connection must be denied.

Left Knee

A service Report of Medical Examination dated in October 1970, prior to induction into active service, reflects that the Veteran had a well-healed, nonsymptomatic left knee scar with full range of motion and strength and no deformity.  Reports of Medical Examinations dated in September 1971 and April 1973 reflect that a 7 inch well-healed, nonsymptomatic left knee scar was noted.  The left knee had full range of motion and full strength.  A Report of Medical Examination dated in June 1974 reflects that there was a well-healed, nonsymptomatic vertical scar on the medial left knee, with normal range of motion and strength.  Reports of Medical Examinations dated in April 1975, March 1976 and April 1977 reflect that the Veteran had a well-healed, nonsymptomatic left knee scar.  

Since a preexisting left knee injury was noted at the time of entry into service, the Veteran is not presumed to have been sound at service entry, and  the question becomes whether this preexisting disability was aggravated during service.

A Report of Medical History dated in October 1977 reflects that the Veteran reported "trick" or locked knee.  A Report of Medical Examination dated in October 1979 reflects that the Veteran had a surgical scar on the left knee, well-healed non-symptomatic with full range of motion.  

A letter from Dr. C. Derek Mortimer-Lamb dated in December 1981 reflects that the Veteran had a surgical procedure on his left knee in April 1964.  Dr. Mortimer-Lamb examined the Veteran in May 1981 and found no evidence of any lasting left knee disability.

A service Report of Medical Examination dated in July 1983 reflects that the Veteran had a 6 inch vertical surgical scar on the left knee with normal strength and range of motion.  A Report of Medical History dated in July 1983 reflects that the Veteran checked the 'no' box for "trick" or locked knee.  Therefore, the Board finds that the Veteran's pre-existing left knee disability did not worsen while in service, since it was repeatedly shown to be normal through July 1983.  This evidence is clear and convincing and the Board finds no evidence of aggravation or worsening in active service.

Private treatment records from Dr. Gary S. Fanton dated in October 1983 reflect that the Veteran was assessed with acute left knee trauma with no evidence of acute bony or ligamentous injury.  The Veteran had a history of chronic patellofemoral pain syndrome with lateral subluxation of the patella.  

Private treatment records from Dr. Olszewski dated in December 1988 reflect that the Veteran reported that he underwent left knee surgery in November 1983 after he reinjured his left knee in October 1983 while moving a refrigerator at home.  He stated that the refrigerator tipped and struck him along the lateral aspect of the leg.  There is no indication that this injury occurred while the Veteran was on ACDUTRA or INACDUTRA.  

In November 1983, the Veteran underwent a left knee operation and was diagnosed with chondromalacia of the left knee with lateral patellar subluxation.  

Private treatment records from Dr. Richard J. Herzog dated in December 1988 reflect that the Veteran was assessed with a mild deformity of the medial femoral condyle of the knee, which may be related to an old osteochondritic lesion which healed or possibly is secondary to old trauma.  There were mild degenerative changes of the left knee along with borderline osteopenia.  

Private treatment records from Dr. Fenton dated in December 1988 reflect that the Veteran underwent a left knee operation and was diagnosed with torn medial meniscus of the left knee, as well as degenerative lateral meniscus with chondromalacia.  This injury occurred when the Veteran fill on a jet way while working for United Airlines as a pilot.

Reports of Medical Examinations dated in July 1991, May 1996, August 1998, and June 2001 reflect that the Veteran's lower extremities were clinically evaluated as normal.  Reports of Medical History dated in July 1991, May 1996, and August 1998 reflect that the Veteran checked the 'no' boxes for "trick" or locked knee.  

Private treatment records from Dr. Scott F. Ehrman dated in August 2002 reflects that the Veteran complained of left knee pain.  It was noted that the Veteran suffered meniscal laceration when he fell on a jet way in 1988.  It was noted that this was an occupation related injury.  

Private treatment records from Daniel T. Brady, registered physical therapist, dated in November 2005 reflect that the Veteran was diagnosed with severe left knee arthritis.  

Private treatment records from 3T MRI Menlo Atherton dated in March 2006 reflect that MRI findings revealed tricompartmental degenerative spurring, as well as prominent medial compartment degenerative spurring, some cortical irregularity and diffuse loss of articular cartilage along both surfaces of the medial joint compartment.  

Private treatment records from Dr. Guttas dated in June 2006 reflect that the Veteran was assessed with advanced osteoarthritis involving the medial and patellofemoral compartments of the left knee.  

A letter from Dr. John T. Dearborn dated in July 2011 reflects that Dr. Dearborn opined that the Veteran's deterioration and eventual knee replacement was a direct result of the Veteran's service.  Dr. Dearborn noted that the Veteran had his knee scoped in 1983 to remove scar tissue and a lateral release.  Dr. Dearborn also noted that the Veteran tore his medial meniscus cartilage and was scoped to correct this in 1987.  

The Board notes that the Veteran underwent left knee surgery in November 1983 after he reinjured his left knee in October 1983 while moving a refrigerator at home.  Moreover, the Veteran suffered meniscal laceration when he fell on a jet way in 1988.  It was noted that this was an occupation related injury.  Thus, the evidence reflects that the Veteran's knee surgeries in the 1980's were unrelated to service.  Moreover records prior to the October 1983 knee injury reflect that the Veteran's left knee was normal.  For example, a Report of Medical Examination dated in October 1979 reflects that the Veteran had a surgical scar on the left knee, well-healed non-symptomatic with full range of motion, Dr. Mortimer-Lamb examined the Veteran in May 1981 and found no evidence of any lasting left knee disability, and a Report of Medical Examination dated in July 1983 reflects that the Veteran had a 6 inch vertical surgical scar on the left knee with normal strength and range of motion.  Thus, Dr. Dearborn's opinion is not probative because it was based on the inaccurate factual premise that the Veteran's knee surgeries in the 1980's were related to service.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran has stated that he has a left knee disability that he believes was injured and aggravated during service, and has continued since separation from service.  The Veteran is competent to report symptoms, however, the Board finds the Veteran's statements regarding his left knee not to be credible, because they are contradicted by medical evidence of record that repeatedly shows a normal left knee after the period of the Veteran's active service.  Further, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not aggravate a left knee disability during active service or experience continuous symptoms of a left knee disability after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Aside from a Report of Medical History dated in October 1977 in which the Veteran reported "trick" or locked knee, the post-service medical evidence do not reflect complaints or treatment related to the left knee disability for many years following active service.  Moreover, a Report of Medical Examination dated in October 1979 reflects that the Veteran had a surgical scar on the left knee, well-healed non-symptomatic with full range of motion, Dr. Mortimer-Lamb examined the Veteran in May 1981 and found no evidence of any lasting left knee disability, and a Report of Medical Examination dated in July 1983 reflects that the Veteran had a 6 inch vertical surgical scar on the left knee with normal strength and range of motion.  The Board emphasizes the multi-year gap between the report of a "trick" or locked knee in October 1977 and subsequent reported symptoms related to a left knee disability following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed a claim for other disabilities without claiming a left knee disability following discharge from active duty service, including in 2002.  Moreover, the claims file contains no treatment records related to a left knee disability from October 1977 until 1983.  However, as noted above, the Veteran contends that his left knee disability was injured and aggravated during service and has continued since separation from service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of an injury and aggravation during service and continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to in-service injury and aggravation of a left knee disability and continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, aside from a complaint of "trick" or locked knee in October 1977, as well as his previous claim regarding other disabilities. 

Although the Veteran is certainly competent to testify as to symptoms such as left knee pain, which are non-medical in nature, he is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Additionally, the Veteran's statements regarding the continuity of his left knee disability have already been found not credible.  The Board has also considered the Veteran's own lay statements to the effect that a left knee disability is causally related to service.  However, the Veteran is not competent to provide a medical nexus opinion between a left knee disability and an injury, disease, or event of service origin.  In the Board's opinion, a nexus in this case requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a layperson is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (2011).

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee disability.  As the preponderance of the evidence is against the claim of service connection for a left knee disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for a heart disability is denied. 

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


